Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 ‘Page 1 of 10

 

 

 

 

 

 

 

RECEIVED
MAR 27 2020 Ta He Uncked States Cour tof Apes (RECEIVED
eral OF APPEALS for _the Cig hth Citeudt APR 06 2020
" gunk oF DisrRi¢T couRT
TRICT
fos Col. Chaimbs 7 ) Cas @ & , ; mn
De: Rade inf } Dis Distal ct Ce ut #3 2-Cl- 008 7 SUE -TIS J

 

 

)

WV ) Resueif- Suen le, of a.

Cnited States at Amerite ) Cer tif late of Appeste le bility
flan tiff { , Feder R Ang. P22 oy

How Comes the dclerden + it C arab Pr, fe Atk Paci hot prble.
Cat + grant Charen uN cert? ‘corte of Appsslabbh_, royfusn ft ti
| Ped eral Rele Aga: tt ZAG) becawte. Chembect is ‘Megs M, Lonathed ood

illegal sg Sentence. In violative oF the. Uncted) Sle fes Che bet. Fie anf!
fhe (ew of the acted St. fes of Aneti cu Petitioawr Stier fre
Followers J

. {

 

 

 

That on Joly & AOI2 the Davea port Lows city oolicc offer ana
poyped, F Aid Crimi! Ceanplain th fhe. Souttern’ pisheth yA Zed
‘Leber cate See United States of Howes Vo Roseue Chern 6 Duy
3i[2-CH- 0007! SHR- TIS Doc HZ criminal Complai tt Affidev et fechedl

 

y The. CofC 4 WweJ OCG “sae | } Fld- y)~ 60665 - 75S i L dea - Ko vw Avid
ot why Cinge £ ae Cale #

 

 

 

 

3) The udy police ofl does nek t Lave Any. cuthort wel Farishec$ yer
= He of Matted w Chimine | Charge “1 the Le den f Court

9) The cts polis ofidavt a Hached fs the Cy, / tomyalare £
(eS of ¥

 

 

 

 

 

ee Ou
rot
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 2 of 10

. State 4 ie cts pola pets hus cu fhuatls from Pre Sta le of LOWS _

 

3 The Led eas! Court there fare lac Kell Suy byectome th “ Tacs hy tiua, t To
Corel ek Chambers,

 

 

D ‘The ety Noir choes not have. au then, te charge Chewy bert
worth Lakes eh Cunmer Se Vidle tien foe Article (Pe

 

 

 

 

7 there Lire Chew bet if legal y Coavieled ia fhe Lr der. Crys

 

8) Chembecs is alo Seateace. th vida tua Jt The. (awy of the Ch fel
ctefes of Aner’ Cs, ord the Dishrick Courk was obligated to correct Hrs

Procedasrel Ceror “wader 35GA0 WD,
%) fhe D Disteve€ Court imp reply eal hencral Chambes Sea fence, Uad Ww

HG WES 6S / ading | rataen ana bis Can vickt’on

 

(0) The nse Lhiros' Canns bi Gavi t bfer if not a  Serroul ores there,
je + Cannot tween FI the all er hence moar f .

 

aT ) fhe. eannabs Conviction only Carn ‘ed | te Ay et S Ww prise the.
Ser 1 eS Deog olltase. veg utes the pur 2» Carry [Coc mre.
Yeats {h pisery See Ser Lous Dewy charges

 

 

1h The datirel toyet pp Lapeer eahenced hem bo scattace AkLevls |
Bur Hosting Q drag ole ,

3 Denke lua hot ol bed Be! Hosting og Chirgy i" dary
A not Coawit C dum Berd of ches & rus gren tie, C Fahy
Was not reg wetted ty Pine! Chem bes huiy (yr Hasta C4 Daag"

 

 

 

 

faye of 4
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 3 of 10

Prem de o See Anpctad/ ve New decsesy thee wot! no acy NS tracbyow electing
Le hosting bn Deus Premises 1 /
(4) Chambers Wes «(io Inn 9 coped Sea teace us der UNOS IB LL Cyreer
offirde-y rf _

In The Disteik Court inpepuy uted CA poe bury ler Coawt tin cowaled
wth w hem Nobhery Convichion +i eahence Chin byt Sta fen tc seu
3ila-y-WoT-Wk- FI5- Doc# AO|

 

 

D The Lllinesd bw lers Convection led nut Quolity of & joredice te
- fur the Cafete oMeadch foe Lied Ste Fe Stak, fe e Kcludecl fhe
© emery ot res(deatya( Bucy ler, whith I a buy lary ke dhuclleg

| ih ond Unrate tre Envmntrote Clawe of LSS ib Ir A, the Lug len,
must bee bevy kay ofa delle se TAO ELC Sh9-1 (ACO0)

 

 

 

 

(5) fh barley alge clon € Quchfy Th cossgh Stitt anch Meath iS Caf C.

 

y concluded
thet the pnw . Canned Con vit tion Could] Serve_of 6 foe oy p fed ce fe
te EA hence Chan ber Sen feace, ith cunt Givea Cham bet & Chente
Low Bat ond Dimitd Chenbes ARS mebin as haralesl Ercor,
See. R eScoe Chembes V. United Sb. tes of Amerie Ys 13- (V- a6 70 & -
SNA ~Dot 4 2 2,

a on duly 14, Role the Henaeble Stephene Me Rose sheoccectl

 

KO) However fhe Cannchii Cuay tiv d ees hot Aue (7 7 PT
oredixk Gacler fas Cavetl offerle- because Chsrs eS atk act
pe Ceve OA y Crinires| isticy Ponty puctuder F to USSOS GALA

 

HW) USsas YALA (Defnitior nad Lastuction for Computing Crintns | H; story)

page 3 ot 4

 
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 4 of 10

Ayplabl ty the detecm ins tron of whefhe- ~ be teadaak LS
Sahyected to aK tahance. Seattace,

 

9) See Unckd State, ot America Vi Boscon Chembes 2 TA-V-OW7/ -
SNR-TIS Doc # (66 pacagcaah us of m PSL ceport,

 

23) Therefore. cL QW not Ky Cate ev otterder i fty Cale valy
Cs etre 1%- Gh moafhS,

 

2Y) [herve Was A Level reductiv foc [wed level Dring (ar vic fron
by te Seateace Coa Siva under Amerd mort FA (

 

3.5) There frre L Shoalel Ine vc. heen vefecse 3 ty Ly eats 4a [

 

L Clemaad to le veleaie Now ! ;

 

MO) The bP 1 qlio holdixe mem vilation oF fk lawy PAX
Caact vk not picpety Cy caged my Seq téate hen the Tae

 

 

Lmae ‘ypesty Changer af m bur oy Corti fr

 

+) The ap ae held a iat c4 Records Hheé Lan Staterce

under hy bwrlocy Cdn: i fien enhencmt;

 

L gue t thes hotabl © Cour € Gta im requ tit fir « e
Ceti: faa of Apps lebilety See tel A og iP BX i,

 

 

w Tod < GGVt ‘at. pe msthin £: regatit Slt gor ce On FIO

Ik, QO
respec fhll, Siburfl Hal by

 

 

Deter ) fer Hf, AOAC Thoscor. OhnbaberS

 

 

Wiper teh
Raye “oft

 
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 5 of 10

CHAMBERS, Roscoe 13495-030

COP OUT RESPONSE

This is in response to the copout for inmate CHAMBERS, Roscoe, Reg. No. 13495-0390, in
which the inmate claims he is being held on an illegal Judgment and Commitment (J&C)
order. Specifically, he should have been released 2 to 3 years ago.

I have researched all available information contained in this inmate's electronic J&C file and
discovered the following information:

On May 17, 2013, inmate Chambers was sentenced in the United States District Court,
Southern District of lowa to a term of 360 months of imprisonment with eight years of
supervised release, Docket No. 3:12-cr-00071-001. A review of the sentence computation
reveals inmate Chambers was awarded 327 days of pre-sentence credit and has lost 216
days of good conduct time to date which results in a projected release date of August 19,
2038 via Good Conduct Time Release.

Inmate Chambers has presented no new information which would substantiate his claim of
being held illegally.

N. Cruze, SCSS_

12-30-19 “ Cz
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 6 of 10
Case 3:12-cr-00071-SMR-TJS Document 264 Filed 03/16/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, }

} No. 3:12-cr-00071-SMR
Plaintiff, )

v. ) ORDER

)
ROSCOE CHAMBERS, )
)
Defendant. )

Roscoe Chambers brings this “Motion pursuant to 3582(c).” ECF No. 263. Under 18
U.S.C. § 3582(c), a court may reduce the term of imprisonment for extraordinary and compelling
reasons, for age-based reasons, or “to the extent otherwise expressly permitted by statute or
[Federal Criminal Rules].” 18 U.S.C. § 3582(c)(1).

in his motion, Chambers alleges “he is illegal convicted and illegally sentenced in the
federal system in violation of the U.S. Constitution and the laws of the United States of America.”
ECF No. 263 at 1. He also alleges the federal court lacked subject matter jurisdiction over him and
made errors in calculating his sentence. /d. at 2-3 (alleging calculation errors, use of prior
convictions to enhance sentence).’ He asserts the Bureau of Prisons “is even holding Chambers
in violation of the laws of the United States of America.” Jd. at 4.

Regardless of how Chambers styles his motion, in substance, he demands to be released,
and the Court construes it as a motion to vacate, set aside, or correct sentence under 28 U.S.C.
§ 2255. See 28 U.S.C. § 2255(a) (under § 2255, a federal prisoner may claim a right to be released

“upon the ground that the sentence was imposed in violation of the Constitution or laws of the

 

1 The Court addressed Chambers’ argument regarding the use of his prior convictions to
determine his sentence in his previous § 2255, See Chambers v. United States, ECF No. 4:15-cv-
00468-SMR, ECF No. 33 (Order of July 14, 2016).

 
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 7 of 10
Case 3:12-cr-00071-SMR-TJS Document 264 Filed 03/16/20 Page 2 of 3

United States, or that the court was without jurisdiction to impose such sentence, or that the
sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral
attack.”).

Chambers previously sought relief under § 2255. See generally, Chambers v. United States,
4:15-cv-00468-SMR (S.D. Iowa). The United States Court of Appeals for the Eighth Circuit
summarily affirmed the district court’s ruling denying Chambers any relief. Jd. J., ECF No. 55
(June 6, 2017). The Supreme Court denied his petition for writ of certiorari. Notice, ECF No. 59
(Dec. 13, 2017).

Before a second or successive § 2255 motion is filed in the district court, the applicant shall
move for authorization from the appropriate court of appeals. 28 U.S.C. § 2244(b)(3)(A); 28
U.S.C. § 225 5(h). Chambers has not sought permission from the Court of Appeals to file a second
§ 2255 here. “It is well-established that inmates may not bypass the authorization requirement of
28 U.S.C. § 2244(b)(3) for filing a second or successive § 2254 or § 2255 action by purporting to
invoke some other procedure.” United States v. Lambros, 404 F.3d 1034, 1036 (8th Cir. 2005) (per
curiam).

As Chambers has not received permission to file a second or successive § 2255 motion
with this Court, his motion, ECF No. 263, must be DENIED. See Boyd v. United States, 304 F.3d
813, 814 (8th Cir. 2002) (per curiam) (“If the district court determines the Rule 60(b) motion is
actually a second or successive habeas petition, the district court should dismiss it for failure to
obtain authorization from the Court of Appeals or, in its discretion, may transfer the purported
Rule 60(b) motion to the Court of Appeals.”).

Pursuant to Rule 11(a) of the Rules Governing Section 2255 Proceedings in the United

States Courts, the Court must issue or deny a Certificate of Appealability when it enters a final

 
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 8 of 10
Case 3:12-cr-00071-SMR-TJS Document 264 Filed 03/16/20 Page 3 of 3

order adverse to the movant. District Courts have the authority to issue certificates of appealability
under 28 U.S.C. § 2253(c) and Fed. R. App. P. 22(b). A certificate of appealability may issue only
if a movant “has made a substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). A substantial showing is a showing “that reasonable jurists could debate whether (or,
for that matter, agree that) the petition should have been resolved in a different manner or that the
issues presented were adequate to deserve encouragement to proceed further.” Miller-El v.
Cockrell, 537 U.S. 322, 336 (2003) (internal quotation marks and citations omitted).

Chambers has not made a substantial showing of the denial of a constitutional nght for any
of his claims, and no Certificate of Appealability will issue in this case. Chambers may request
issuance of a certificate of appealability by a judge on the United States Court of Appeals for the
Eighth Circuit. Fed. R. App. P. 22(b).

IF 18 SO ORDERED.

Dated this 16th day of March, 2020.

STEPHANIE M. ROSE
UNITED STATES DISTRICT JUDGE

 

 
Case 3:12-cr-00071-SMR-TJS Document 265 Filed 03/27/20 Page 9 of 10

Cecbtrak of &evice

 

 

 

Li Roscoe Chumbet Hereby Corkthy vader peaslty 5d ot pupyecy pout =
Seon fy M6 Wed OS 1746 thet the Pallas i trae cack Curve ft
te the. best etry Kacwlede * Cunplefe cep of fle Pullewerg ine fie
Lue Sat £6 fe Court

 

Res west SSagner of « Cert Eeucte “ of Agpesl b: id,
Ped eral R. Agr fod)

 

hick iS cleencal fy (Dam Ahe dete | ¢ WO jorelen teal te feasin tA all
a Furwudins ty the Une tel take) Postal’ Servite, _ See "et ben
Vie Leck lof L-él 2d 245 (48F) upon fhe Cour Onl Sevect
partes ti be Letig a tin cond hehe A-flurrey J ot Recacdl dy

plac the fee. Lb & * Cenleck poe pad F€«, ma lvelepe Apt yet eaf

+, bere. of the Clon. United States Ouck of Apgerls, foc Ae |
Grabth cireuct, Thonas Eagle fin US Conrthoate [Hl] Son 104 Streef
ate KY, 32.4 6 doug’ Hyscoup h (ion

 

And Deport the Gin. [hh the. Legal mel De protitory “PALE [Pyntory
fur the Uh ated Staber Pook office, On fer! ay th dk oF Marth ARO |

 

Re (ree fEully Se baitel by

K OSdL. Crem bers

Peden Pramnfurs_| 1398-03 6
At OS? [Aus Ory
P-0. {o0x Lib >

Thomtox Llinis blACS

Defed Merch AY, MAC

 

 

 

 
Case 3:12-cr-00071-SMR-TJS Document 265

 

P.O, BOX 1001
THOMSON, IL 61285.

Filed 03/27/20 Page 10 of 10

   

© Be. wre ee ee
of TR : ‘
i Serer RMED i
3 ce

oftie of the a

| ecal Mai L- Lgl sae States Come o mp peal
ot eq Cay Cur
bel RECEIVED Tunas Le TLS Couthoure
APR VED bE Sood, io Streek Roum oY, 54
GLERK OF BISTRICT couRT St Lowe ‘1 Nessourl C310

SOUTHERN DISTRICT OF IOWA

1

 

 
